Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the original filing of 05/07/2020.  Claims 1-16 are pending and have been considered below.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s)1-2, 4-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yom-Tov et al. (US 2018/0342004).

Claim 1. Yom-Tov discloses a training method of an artificial intelligence (AI) model configured to provide information identifying a recommendation item and a recommended user, (employing stochastic machine-learning (ML) methods to determine item-recommendation policies that are stochastically expected to generate future reward signals) ([0043]) the method comprising:
obtaining user data and item data (aggregating user-item data; generating a user-item matrix based on aggregated user-item feedback events) ([0082], fig. 2A);
generating a first semantic vector at a first time interval based on the user data ("user-item data may be aggregated into sequential time-steps, time-samples, time-slices, or the like. That is, the user-item data may be arranged in sequential steps")..(user-item data may include a time-ordered sequence of item-recommendation events and associated user-item feedback events) ([0034]);
generating a second semantic vector at the first time interval based on the item data ("user-item data may be aggregated into sequential time-steps, time-samples, time-slices, or the like. That is, the user-item data may be arranged in sequential steps")..(user-item data may include a time-ordered sequence of item-recommendation events and associated user-item feedback events) ([0034]);
generating a vector that represents a relevance between the first semantic vector and the second semantic vector at the first time interval (generating user vectors and item vectors based on a user matrix and an item matrix, i.e., the factors of a user-item matrix) ([0085]).. determining item recommendation policies based on the user and item latent-features (encoded within the user and item vector) ([0095], [107]);
storing data corresponding to the generated vector, the first semantic vector, and the second semantic vector (storing and/or retrieving user-item data from a storage) ([0115]); and
obtaining an updated weight for the first Al model by training the first Al model based on the stored data (evaluating a CSM (cumulative success metric) based on a specific item-recommendation policy, wherein determining a cumulative success of the current time-recommendation policy includes determining a current cumulative-success weighting vector) ([0095]-[0096], [0108]; and figure 2B).

Claim 2. Yom-Tov discloses the method of claim 1, wherein the generating the first semantic vector comprises generating the first semantic vector at the first-time interval based on the user data obtained during a second time interval that is greater than the first-time interval, and wherein generating the second semantic vector comprises generating the second semantic vector based on the item data obtained during the second time interval ("The sequential actions (and location in S) are indexed via a time index, t=0, 1, 2, .. " and "an initial state is sampled from S, where the subscript refers to the time index. At each time set, the agent stochastically determines an action based on a policy") ([0091]-[0092]).

Claim 4. Yom-Tov discloses the method of claim 1, wherein: the data corresponding to the generated vector, the first semantic vector, and the second semantic vector comprises a set of state data, action data, and reward data, the state data is obtained by mapping one of the first semantic vector and the second semantic vector to the vector, the action data is obtained by mapping another one of the first semantic vector and the second semantic vector to the vector, and the reward data is data associated with a user interaction corresponding to the action data ("At each temporal step, the n-tuple of the RM includes at least a position within the state space (S) of the RM, a position (or at least a reward signal scalar-value) within the reward space (R) of the RM, and a position within the actions space (A) of the RM") ([0097]).

Claim 5. Yom-Tov discloses the method of claim 1, further comprising: applying the updated weight to a second Al model; generating first semantic vector in real time based on the user data; obtaining the second semantic vector by inputting the first semantic vector to the second Al model; and providing the information identifying recommendation item based on the second semantic vector ("recommendation policy evaluator 220 is generally responsible for evaluating the cumulative success of a determined item-recommendation policy, m comparison to other item-recommendation policies, such as those that were used to generate the user-item data. On-policy analyzer 222 determines an estimation of the cumulative-success value the for the current item-recommendation policies. That 1s, on-line policy analyzer 222 analyzes the item-recommendation policies that were employed to recommend the items to the users for the generation of the user-item interaction events") ([0105]).

Claim 6. Yom-Tov discloses the method of claim 5, further comprising: updating a weight of the first Al model based on a user interaction associated with the recommendation item and the vector ([0108]).

Claim 7. Yom-Tov discloses the method of claim 1, further comprising: applying the updated weight to the second Al model; generating the second semantic vector in real time based on the item data; obtaining the first semantic vector by inputting the second semantic vector to the second Al model; and providing the information identifying the recommended user based on the obtained first semantic vector ("recommendation policy evaluator 220 is generally responsible for evaluating the cumulative success of a determined item-recommendation policy, m comparison to other item-recommendation policies, such as those that were used to generate the user-item data. On-policy analyzer 222 determines an estimation of the cumulative-success value the for the current item-recommendation policies. That 1s, on-line policy analyzer 222 analyzes the item-recommendation policies that were employed to recommend the items to the users for the generation of the user-item interaction events") ([0105]).

Claim 8. Yom-Tov discloses the method of claim 7, further comprising: providing the recommended user with an item corresponding to the item data; and updating a weight of the first Al model based on the user interaction associated with the item and the vector ("recommendation policy evaluator 220 is generally responsible for evaluating the cumulative success of a determined item-recommendation policy, m comparison to other item-recommendation policies, such as those that were used to generate the user-item data. On-policy analyzer 222 determines an estimation of the cumulative-success value the for the current item-recommendation policies. That 1s, on-line policy analyzer 222 analyzes the item-recommendation policies that were employed to recommend the items to the users for the generation of the user-item interaction events") ([0105]).

Claim 9. Yom-Tov discloses the method of claim 1, wherein the first Al model is a Q network Al model, and the second Al model is a target Q network model ("the reinforcement model (RM) considers an artificial intelligence (Al) agent sequentially performing actions (included in A), that result in stochastic transitions through S, as regulated via P, where each transition results in an award within R").) ([0091]).

Claim 10. Yom-Tov discloses the method of claim 1, wherein the first interval is predetermined according to a category of the item (an item may include products, goods, services, digital content for downloading, streaming, or an offer, wherein an item-recommendation event or another item-recommendation data structure includes a 3-tuple, for instance: (User ID, Item_ID, timestamp)) ([0022]-[0024],[0028]).

Claims 11-12 and 14-20 represent the apparatus of claims 1-2 and 4-10 respectively and are rejected along the same rationale.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yom-Tov et al. (US 2018/0342004) in view of Elkahky et al. (Multi-View Deep Learning Approach..) (2015).

Claim 3. Yom-Tov discloses the method of claim 1, but fails to explicitly disclose further comprising: obtaining at least one keyword for the user data; and obtaining at least one keyword for the item data, wherein generating the first semantic vector comprises generating the first semantic vector by inputting the at least one keyword for the user data to a deep structured semantic model (DSSM), and wherein generating the second semantic vector comprises generating the second semantic vector by inputting the at least one keyword for the item data to the DSSM.
However, Elkahky discloses obtaining at least one keyword for the user data (raw test features); and obtaining at least one keyword for the item data (raw count of terms), wherein generating the first semantic vector comprises generating the first semantic vector by inputting the at least one keyword for the user data to a deep structured semantic model (DSSM), and wherein generating the second semantic vector comprises generating the second semantic vector by inputting the at least one keyword for the item data to the DSSM (section 4, p.281). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include these features in Yom-Tov. One would have been motivated to do so to easily scale to encompass millions users and billions of items entries, thereby produce much better performance.

Claim 13 represents the apparatus of claim 3 and is rejected along the same rationale.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171